DUFOUR, J.
The plaintiff sues the defendants on the following clause of a written contract:
“It is further understood that the said Pailet, individually and on behalf of the Carondelet . Realty Co., guarantees to the said Hinderer the payment of the above mentioned'rents up to October 1, 1908, of the premises 124-126 Carondelet Street.”
The answer was a general denial, and from a judgment against them in solido the defendants appeal. The plaintiff did not answer the appeal.
The amount is not disputed and the complaint made here is that the interest .should not run from October 1, 1908, and the judgment should not be in solido.
We find no error in the judgment.
The interest runs from the date the last note became due and is really less than might have been allowed.
The defendants were sureties for the same debt, prima*38íly Hable in solido, they renounced the benefit of division by not demanding it when sued.
November 7, 1910.
Rehearing refused December 5, 1910.
Revised Civil Code, 3049; 4 An. 273; 50 An. 1281. The proof sustains the judgment. Judgment affirmed.